DETAILED ACTION
This Office Action, in response to the Amendment filed on 08/23/2021, is being filed as a second Non-Final for the reasons given below. 
In the filed response, claims 18-20 have been amended, where claim 18 is an independent claim.
Accordingly, Claims 1-20 have been examined and are pending. 

Response to Arguments
1.	Applicant’s arguments, see pgs. 7-9, filed 08/23/2021, with respect to the rejection(s) of claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kang et al. US 2015/0063453 A1.  For this reason, this office action is being filed as a second Non-Final.  Please see Examiner’s responses below for details.
2.	In light of Applicant’s arguments, which were also discussed during the interview on August 17, 2021 (see interview summary PTO 413 on 08/30/2021), an updated search was performed which yielded prior art Kang et al. US 2015/0063453 A1, hereinafter referred to as Kang (PTO 892). Specifically, Kang discloses a “recovery_poc_cnt” syntax element having the descriptor ue(v), which unlike prior art Damghanian, is an unsigned syntax element that specifies a target recovery point picture as claimed and as supported in the filed specification (paragraph 0008). See for e.g. Tables 13-14 in paragraphs 0130-0131 of Kang. To those skilled in the art, it is known that syntax elements with the descriptor ue(v) may be variable-length unsigned integers encoded via 0th order exponential Golomb (Exp-Golomb) coding with left bit first. This is evident for example in paragraph 0089 of Ramasubramonian et al. US 2014/0355692 A1 (PTO “A method of decoding video data, the method comprising: decoding, from a coded video bitstream and as an unsigned integer 0-th order Exp- Golomb-coded syntax element with the left bit first, a value that specifies a target recovery point picture for a current picture of a current sequence of pictures, wherein the target recovery point picture is located at or after the current picture in display order; and recovering decoding of the current sequence of pictures at the target recovery point picture” as recited in claim 1 and as similarly recited in Claims 6, 10, 16, and 18.
3.	Similar to Kang, Table 17 of Deshpande et al. WO2021/033749A1 (paragraph 0093) is also noted as disclosing the “recovery_poc_cnt” syntax element having the descriptor ue(v), where ue(v) is an unsigned integer 0-th order Exp-Golomb-coded syntax element with left bit first (paragraph 0034). The effective filing date of Deshpande et al. however occurs after the instant application and is therefore only presented for added information.  
4.	Examiner acknowledges Applicant’s amendments regarding the rejection of Claims 18-20 under 35 U.S.C. 101;hence, the rejections are withdrawn.
5.	The Examiner is available to discuss the matters of this office action to help move the Instant Application forward. Please refer to the conclusion to this office action regarding scheduling interviews.  
6.	In light of the foregoing, Claims 1-20 have been examined and are pending.


Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Damghanian et al. US WO 2020/185150 A1 with reference to Priority Data 62/816,443, in view of Kang et al. US 2015/0063453 A1, hereinafter referred to as Damghanian and Kang, respectively.
Regarding claim 1, Damghanian discloses “A method of decoding video data, the method comprising: decoding, from a coded video bitstream and as an unsigned integer 0-th order Exp-Golomb-coded syntax element with the left bit first [See syntax element recovery_poc_cnt (e.g. Figs. 6-7) having all the claimed features except for being a signed integer 0-th order Exp-Golomb coded with the left bit first. See Kang below for corresponding unsigned syntax element support], a value that specifies a target recovery point picture for a current picture of a current sequence of pictures [See the recovery point indication data shown in Figs. 8-10], wherein the target recovery point picture is located at or after the current picture in display order [See for e.g., para 0140 where the recovery point picture follows the current picture];  and recovering decoding of the current sequence of pictures at the target recovery point picture.”  [Reference abstract regarding a methodology for a recovery point process for video coding. Also see Fig. 16] Damghanian discloses the foregoing limitation with the exception of specifying an unsigned recovery_poc_cnt syntax element. Kang on the other hand from the same or similar field of endeavor teaches an unsigned integer 0-th order Exp-Golomb-coded syntax element (i.e., “recovery_poc_cnt”) with the left bit first [Refer to syntax element “recovery_poc_cnt” in Tables 13-14 (paragraphs 0130-0131) where descriptor ue(v) denotes an unsigned integer 0-th order Exp-Golomb-coded syntax element with the left bit first] Although Damghanian discloses a “recovery_poc_cnt” syntax element that specifies the recovery point picture from where the decoder can start outputting pictures (e.g. Fig. 6 and paragraph 0033), the syntax element is a signed integer 0-th order Exp-Golomb coded with the unsigned integer 0-th order Exp-Golomb coded with the left bit first as required in the claims. However through Kang’s teachings, it is shown that the same syntax element (i.e. “recovery_poc_cnt”) can be employed with the descriptor ue(v), where it is known by those skilled in the art that ue(v) denotes an unsigned integer 0-th order Exp-Golomb-coded syntax element with the left bit first. Thus, it would have been obvious to a skilled person in the art before the effective filing date of the claimed invention to test coding syntax elements (e.g. “recovery_poc_cnt”) using the available descriptors including the unsigned values of Kang (e.g. Table 13), which could help improve video coding efficiency by requiring less data to signal the recovery point picture. Per Kang’s teachings, activation signaling of a parameter set can thus be made via the recovery point SEI message (e.g. para 0130).
Regarding claim 2 Damghanian and Kang teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Damghanian further discloses “wherein the value that specifies the target recovery point picture is in a range of zero to MaxPicOrderCntLsb, inclusive.”  [See range of recovery_poc_cnt in para 0140]
Regarding claim 3 Damghanian and Kang teach all the limitations of claim 2, and are analyzed as previously discussed with respect to that claim. Damghanian further discloses “wherein decoding the value comprises decoding the syntax element from a header syntax structure of the coded video bitstream that is referred to by the current picture.” [See syntax element recovery_point_start_flag in the picture header of Fig. 13. Also reference for e.g. para 0150, 0159]
Regarding claim 4 Damghanian and Kang teach all the limitations of claim 3, and are analyzed as previously discussed with respect to that claim. Damghanian further discloses “further comprising: determining, based on the value that specifies the target recovery point picture and a [For e.g. para 0156 and 0159 address the POC for the recovery point picture]
Regarding claim 5 Damghanian and Kang teach all the limitations of claim 3, and are analyzed as previously discussed with respect to that claim. Damghanian further discloses “wherein the syntax element is a recovery_poc_cnt syntax element” as noted in claim 1 above [e.g. Figs. 6-7. Also refer to Tables 13-14 of Kang for added support]
Regarding claim 6, claim 6 is rejected under the same art and evidentiary limitations as determined for the method of Claim 1 since encoding is the inverse process of decoding. See e.g. Figs. 21-22 of Damghanian.
Regarding claim 7, claim 7 is rejected under the same art and evidentiary limitations as determined for the method of Claim 2 since encoding is the inverse process of decoding. See e.g. Figs. 21-22 of Damghanian.
Regarding claim 8, claim 8 is rejected under the same art and evidentiary limitations as determined for the method of Claim 3 since encoding is the inverse process of decoding. See e.g. Figs. 21-22 of Damghanian.
Regarding claim 9, claim 9 is rejected under the same art and evidentiary limitations as determined for the method of Claim 5 since encoding is the inverse process of decoding. See e.g. Figs. 21-22 of Damghanian.
Regarding claim 10, claim 10 is rejected under the same art and evidentiary limitations as determined for the method of Claim 1. Moreover, Damghanian’s hardware components (e.g. Figs. 21-22) enable the functions described therein to be executed. Also see para -264-0265.
Regarding claim 11, claim 11 is rejected under the same art and evidentiary limitations as determined for the method of Claim 2. Moreover, Damghanian’s hardware components (e.g. Figs. 21-22) enable the functions described therein to be executed. Also see para -264-0265.
Regarding claim 12, claim 12 is rejected under the same art and evidentiary limitations as determined for the method of Claim 3. Moreover, Damghanian’s hardware components (e.g. Figs. 21-22) enable the functions described therein to be executed. Also see para -264-0265.
Regarding claim 13, claim 13 is rejected under the same art and evidentiary limitations as determined for the method of Claim 4. Moreover, Damghanian’s hardware components (e.g. Figs. 21-22) enable the functions described therein to be executed. Also see para -264-0265.
Regarding claim 14, claim 14 is rejected under the same art and evidentiary limitations as determined for the method of Claim 5. Moreover, Damghanian’s hardware components (e.g. Figs. 21-22) enable the functions described therein to be executed. Also see para -264-0265.
Regarding claim 15 Damghanian and Kang teach all the limitations of claim 10, and are analyzed as previously discussed with respect to that claim. Damghanian further discloses “further comprising a display, the one or more processors further configured to output decoded pictures from the current sequence of pictures for display at the display.” [Reference for e.g. para 0047, i.e. rendering each picture in the set of pictures for display on a screen]  
Regarding claim 16, claim 16 is rejected under the same art and evidentiary limitations as determined for the method of Claim 1 since encoding is the inverse process of decoding. See e.g. Figs. 21-22 of Damghanian.
Regarding claim 17, claim 17 is rejected under the same art and evidentiary limitations as determined for the method of Claims 2 and 3, since encoding is the inverse process of decoding. See e.g. Figs. 21-22 of Damghanian.
Regarding claim 18, claim 18 is rejected under the same art and evidentiary limitations as determined for the method of Claim 1. Moreover, Damghanian’s hardware components (e.g. Figs. 21-22) enable the functions described therein to be executed. Also see para -264-0265.
Regarding claim 19, claim 19 is rejected under the same art and evidentiary limitations as determined for the method of Claims 2 and 3. Moreover, Damghanian’s hardware components (e.g. Figs. 21-22) enable the functions described therein to be executed. Also see para -264-0265.
Regarding claim 20, claim 20 is rejected under the same art and evidentiary limitations as determined for the method of Claim 4. Moreover, Damghanian’s hardware components (e.g. Figs. 21-22) enable the functions described therein to be executed. Also see para -264-0265.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615.  The examiner can normally be reached on Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486